Title: John Adams to Unknown, 10 Dec. 1785
From: Adams, John
To: 


          
            
              Dear Sir
            
            

              Grosvenor Square

              Decr. 10 1785.
            
          

          I have received from Paris an Ordinance Arret Du Conseil
            D’Etat Du Roi de France of the 18th. of September last, to
            this Purpose vizt “The King having judged, fit, for assuring and facilitating the
            Importation of Subsistances into his Colonies of America, to permit Foreigners to
            introduce, there dry Fish, by means of certain Duties; and his Majesty, not intending
            that this Liberty Should be prejudicial to the national Fisheries, which he will always
            consider as worthy of his Special Protection, he has resolved to Grant to French
            Merchants who apply themselves to this Fishery a Bounty of Encouragement capable of
            exciting their Zeal, and which may put them in a condition to sustain, without any
            Disadvantage every Kind of Rivalry of Foreigners.
          Art 1. There shall be grant, to French Merchants, for five Years
            from the 1st. of October a Bounty of Ten Livres a Quintal of
            dry Fish which they shall transport, whether from the Ports of France, or whether from
            the Places where they Shall have carried on their Fishery, into the Windward or Leward
            Islands, upon Condition that the said dry Fish Shall be of the French Fishery, and
            imported by French Ships.
          I have recd also another Arret Du
            Conseil D’Etat Du Roi of the 25th. of september last.
          “Experience having caused to be felt the Necessity of procuring for
            the Blacks of the Windward Islands, a Sure Subsistance in the Rivalry of the Fish of
            foreign Fisheries, with those of the French Fisheries, it had been at first established
            by a Tax of Eight Livres a Quintal afterwards by one of five Livres only, upon the
            Introduction which might be there made of this Article by Foreigners to the End to
            compensate, as much as possible, the Difference of Expence
            Price of the one and the other Furniture: From that time
            the King having acknowledged that it was convenient to authorize the Same Rivalry at st.
            Domingo reducing nevertheless to a smaller scale the Tax which Should be imposed upon
            foreign Importations into his Several Colonies of America, His Majesty by the Arrêt of
            his Council of the 30. August. 1784, has permitted to Foreigners to introduce there, dry
            Fish, Solely by the Free Ports (Ports d’entrepot) marked out, upon payment of a duty of
            three Livres per Quintal, the amount of which should repaid out in Bounties of
            Encouragement for the Introduction of Salt Fish, of the national Fisheries. These
            Successive Dispositions had been calculated upon the Produce of these last, which did
            not offer, but a moderate surplus beyond the Consumption of the Kingdom. But
            the Sensible Augmentations which they have taken, Since the Return of Peace, the
            Emulation which reigns in this respect, among the Merchants of Several Ports of the
            Kingdom, the Hope of Arriving, in a little time to Results still more Satisfactory, if
            they were excited by the Efforts of Government: all these Motifs have determined his
            Majesty to facilitate, by new Advantages, the Sale of Fish of the French Fishery, in his
            Windward and Leward Colonies.
          
            
              
            
          
        